—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered December 22, 1999, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s allegations of prosecutorial misconduct during the People’s summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Laguer, 235 AD2d 495). In any event, most of the prosecutor’s remarks were a fair response to statements made by the defense counsel in his summation which attacked the veracity and credibility of the complainant (see, People v Halm, 81 NY2d 819, 821; People v Ryant, 278 AD2d 345; People v Colon, 122 AD2d 151). Moreover, the evidence of the defendant’s guilt was overwhelming, rendering any error harmless (see, People v Crimmins, 36 NY2d 230). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.